Title: To George Washington from Thomas Walker, 4 December 1755
From: Walker, Thomas
To: Washington, George



Sr
Winchester December the 4th 1755

I have ordered all the Cattle that are fit for Slaughter to Fort Cumberland in two droves have bargained for wintering some and stall feeding some. Colo. Stephen has agreed with Lord Fairfax for ten. The other weak ones I have instructed Mr Andrew Shepherd to bargain in my behalf for the Wintering. I have offered fifteen Shilling Per hundred for Pork Delivered at

Fort Cumberland and cannot Purchase any at that price here, but am in hopes of geting all that is wanted, on the South branch[,] Pattersons Creek and the north Fork at that or a little more. As the Hamshire Election is next Wednesday I intend as soon as I can to bargain with some of the South Branch People least at the Election they agree among them selves not to sell under too great a Price. The Stores here are in bad order also at Conigochieg Some of the Meat quite Spoild and more I am afraid in danger, that I shall as soon as the business at the Fort is in a good way come down to put things right here—Mr John Jones has been very Ill some time and is now like to die, which has obliged me to employ Mr Robt Rutherford to do the duty here and has occasioned Much loss of time to me. Your contracts for Cattle are paid except Vanmeters who I have not seen, and when I do shall not know whether to allow him for the fifth quarter or not as it is not mentioned in his Contract—By the advice of Colo. Stephen I have sent Capt. Hog two Hundred Pounds as Mr McNeal assured me less would not do, the Beef purchased amounting to one hundred and fifty Pounds beside Pork & Grain. The Money I had of you will soon be Expended Therefore desire you will send about one Thousand Pounds more to pay Waggonage and for Pork. Some part in Small Bills will be Necessary as change is hard to be got. I am at a loss in many things for want of your advice, but hope for the Pleasure of seeing you at leasure soon that my Difficultys may be removed. I have bought two hundred Busshells of Salt at Conigochig of Mr Ross Expecting at that time to have had part of it sent of directly up but the water fell so fast the water-men did not care to venture. I am Sir your Most Humble Servt

Thomas Walker

